Per Curiam.

The question before us is whether the valuation determination by the BTA is reasonable and lawful. We find that it is not.
In the hearing before the BTA, appellant opted to contest the board of revision’s true value determination by presenting evidence of the cost of acquisition of the land in question and the construction cost, without presenting any appraisal evidence. Although appellant initially challenged the BTA’s determination as it related to the land and buildings, appellant only challenges the value of the land because the BTA’s valuation of the improvements virtually equals appellant’s costs of construction.
*576The BTA found appellant’s purchases of portions of the subject real estate, between November 1984 and April and September 1985, “too remote from the tax lien date of January 1,1987 to be indicative of its current value.” In addition, the BTA found “the sale price of the land does not take into consideration increases in value related to * * * the passage of time * * * .”
Although there is no statutory guidance for the time frame within which the purchase price of land will govern true value determinations for purposes of real estate taxation, the BTA’s decision that appellant’s purchases were too remote in time is unreasonable and unlawful.
R.C. 5713.03 provides, in part: “In determining the true value of any tract * * * of real estate under this section, if such tract * * * has been the subject of an arm's length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after tax lien date, the auditor shall consider the sale price of such tract * * * to be the true value for taxation purposes.”
In Hilliard City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision (1990), 53 Ohio St.3d 57, 59, 558 N.E.2d 1170, 1172, we said: “Tax listing day was January 1, 1986 and the sale occurred on December 29, 1986, within a reasonable time thereafter. The sale price constitutes a proper measure of true value.”
In the instant appeal, the BTA appears to acknowledge that the land sale of May 1986 was not too remote, since it did not lump that sale with others it characterized as “too remote,” even though it did not give that sale any consideration in its determination of true value. That decision by the BTA was unreasonable and unlawful, in light of R.C. 5713.03 and Hilliard, supra. Appellant presented substantial credible evidence of what were indisputably arm’s-length sales of portions of the subject property. The May 1986 sale was such a sale. That evidence was entitled to BTA consideration. It was within a reasonable length of time of the tax lien date and, thus, it constituted “a proper measure of true value.” Even if the other sales were “too remote,” they were some indication of true value and should have been taken into account by the BTA in its deliberations.
Appellant notes that it paid $170,377 per acre for the land. Appellee Dublin City School District’s appraiser valued the land at $180,000 per acre. However, the BTA found the value to be $310,580 per acre and there is no probative evidence to support its finding. “The BTA did not explain this discrepancy, and we are unable to understand how such a value can be found.” Howard v. Cuyahoga Cty. Bd. of Revision (1988), 37 Ohio St.3d 195, 197, 524 N.E.2d 887, 889.
*577Accordingly, the decision of the BTA is reversed. The cause is remanded to the BTA so that it can redetermine the true value of the subject property by giving due regard to all the land sales to appellant.

Decision reversed and cause remanded.

Moyer, C.J., Wright and Resnick, JJ., concur.
Pfeifer, J., concurs in judgment.
A.W. Sweeney, Douglas and F.E. Sweeney, JJ., dissent.